DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on 05/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,758,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparovic et al. (US 7,685,747). With respect to claims 1-2, Gasparovic discloses a footwear article (100, see figures 1-2) comprising: a sole (outsole 106); an upper (forefoot portion 102 of the footwear upper) coupled to the sole, the upper having a first side (medial side), a second side (lateral side), a toe end, and a heel end; a heel cup articulated at the heel end along a heel edge extending from the first side of the upper to the second side of the upper, wherein the heel cup (rearfoot portion 104) articulates between an open configuration that exposes an interior foot-receiving cavity of the footwear article and a closed configuration that encloses a heel-end portion of the interior foot-receiving cavity (see figure 2); a tensioning strand stretchable forefoot section 202) having a first portion (the portion in the front of the toes surrounding the toe area) and a second portion,(area that connected to engagement section 114) the first portion anchored to the footwear article on the first side of the upper; and a strap (engagement section 114) coupled to the second portion of the tensioning strand, the tensioning strand and strap sequentially wrapping from the first side and around the heel cup to the second side, when the heel cup is in the closed configuration, wherein the strap is releasably secured to the second side of the upper (see figure 2); wherein a living hinge (flexure member 108, see figure 2) is along an inferior edge, the living hinge coupling the heel cup (104) to the upper (102).
With respect to claims 4-5, Gasparovic, discloses wherein the strap (114) is releasably secured to the first side of the upper (see figure 2); and wherein the strap (114) is releasably secured to the first side of the upper (102) and to the heel cup (engagement section 114, which movably secures a rearfoot portion 104 of the upper to the forefoot portion 102 of the upper).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic in view of Wiens (Pub. No. US 2015/0216252). Gasparovic as described above discloses all the limitations of the claims except for the heel cup including a magnetic element to releasably connect to another portion of the footwear article. Wiens discloses an article of footwear having a plurality of magnetic closures, wherein the magnetic closures each may include at least two magnetic assemblies with one of the magnetic assemblies of each of the magnetic closures on and/or enclosed by the heel section and another of the magnetic assemblies of each of the magnetic closures on and/or enclosed by the front section. Each of the magnetic assemblies may independently include at least one of a magnet and a ferromagnetic component, provided that at least one of the magnetic assemblies of each magnetic closure includes a magnet. The magnets may be correlated magnets. To reduce the likelihood of the heel cup coming apart. Therefore, it would have been obvious to one of ordinary skill in the art to provide magnetic elements as claimed and as taught by Wiens to better secure the heel section to the upper of the Gasparovic shoe.
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/22/2022